Citation Nr: 0528632	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  99-22 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite to the hands.

2.  Entitlement to service connection for ischemic heart 
disease, including as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for the residuals of a stroke is again addressed in 
the REMAND portion of the decision below, and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

Furthermore, the Board observes that the RO developed and 
evaluated the issue of entitlement to service connection for 
ischemic heart disease as a new claim for VA benefits.  The 
record does contain, however, an apparent prior final denial 
of entitlement to service connection for a skipped heartbeat 
and also for coronary artery disease, as addressed in a June 
1989 rating decision (and reaffirmed in a November 1990 
administrative determination).  Accordingly, to the extent 
that any portion of the pending claim for service connection 
for ischemic heart disease may be deemed to be subject to 
VA's requirements regarding the type of new and material 
evidence necessary to reopen a previously denied claim, see 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001), 
the Board finds that there is now adequate new and material 
evidence of record to reopen and review such claim, and so 
will proceed with a merits review of the matter below.   




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  Competent and credible evidence of record demonstrates 
that the veteran's recognized period of active service does 
not include status as a prisoner of war (POW), and that there 
is no reasonable basis for VA to question the finding of the 
service department as to that determination.

3.  Competent medical evidence of record does not indicate 
the presence of any currently diagnosed residuals of 
frostbite in the veteran's hands, and does not show that such 
residuals (if extant) are etiologically related to any event 
of active service or that such residuals manifested to a 
compensable degree within a year after service discharge.

4.  Competent medical evidence of record does not show that 
the veteran's currently diagnosed ischemic heart disease is 
etiologically related to any event of active service or that 
it manifested to a compensable degree within a year after 
service discharge.

5.  Competent medical evidence of record does not establish 
that the veteran's currently diagnosed ischemic heart disease 
was caused or aggravated by his service-connected post-
traumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The veteran does not meet the legal criteria for 
recognition as a former prisoner of war (POW) for VA 
purposes.  38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. § 
3.1(y) (2004).

2.  The residuals of frostbite to the hands were not incurred 
in service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).     

3.  Ischemic heart disease was not incurred in service, and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

4.  Ischemic heart disease is not proximately due to or the 
result of service-connected post-traumatic stress disorder 
(PTSD), and service-connected PTSD did not aggravate such a 
disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters 
transmitted from VA to the veteran, dated in April 2003 and 
May 2004, specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence that he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claims.  To that end, the April 2003 letter addressed the 
first three VCAA notice components as listed above, while the 
May 2004 letter again addressed those elements, but also 
addressed the fourth aforementioned VCAA notice requirement.

The Board acknowledges that these VCAA letters were both 
provided to the veteran after the initial unfavorable rating 
decisions in this case, rather than prior to the initial 
decisions as required.  However, in a case involving the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) held that in such situations, the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The second VCAA notice, dated in May 2004, 
notice was provided to the veteran pursuant to the Board's 
request.  The veteran was then afforded an opportunity to 
respond, and after the accumulation of additional evidence, 
the RO, via the AMC Resource Development Unit in Bay Pines, 
Florida, subsequently reviewed the veteran's claims and 
issued a supplemental statement of the case in February 2005.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied for 
this appeal.  Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all available VA and 
private treatment records identified and/or provided by the 
veteran.  In addition, the veteran was afforded VA 
examinations in order to address the medical questions 
presented in this case.  At this time, the veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide these claims.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained, and that the case 
is therefore ready for appellate review.  

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Moreover, the veteran claims status as a former prisoner of 
war (POW).  The term "former POW" is defined as a person 
who, while serving in the active military, naval, or air 
service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  VA shall accept the findings of the 
appropriate service department as to whether a person was a 
POW during a period of war unless a reasonable basis exists 
for questioning it.  See 38 U.S.C.A. § 101(32) (West 2002); 
38 C.F.R. § 3.1(y) (2004); see also Manibog v. Brown, 8 Vet. 
App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 530 (1992).

In the case of a veteran who is classified as a former POW, 
certain diseases that manifest to a degree of at least 10 
percent at any time after active service shall be considered 
to have been incurred in or aggravated by service, 
notwithstanding that there is no record of such disease 
during active service, as long as the rebuttable presumptions 
of 38 C.F.R. § 3.307 are also satisfied.  See 38 U.S.C.A. § 
1112(b) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.309(c) (as in effect 
from October 7, 2004); see also 38 C.F.R. § 1.18 (also as in 
effect from October 7, 2004).  

Thus, if a veteran is a former POW, the following diseases 
shall be service connected if manifest to a degree of 
disability of 10 percent or more at any time after discharge 
or release from active service: psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite (if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite); post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease), as well as 
the complications of such diseases (including myocardial 
infarction, congestive heart failure, and arrhythmia); and 
stroke and its complications.  See 38 C.F.R. § 3.309(c)(1) 
(as in effect from October 7, 2004).

In addition, if the veteran is a former POW and he was 
interned or detained for not less than 30 days during his 
period of active service, then the following diseases shall 
also be service connected if manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy (except when it is directly related to infectious 
causes); and cirrhosis of the liver.  See 38 C.F.R. 
§ 3.309(c)(2) (as in effect from October 7, 2004).

Again, the above presumptions (as to the award of presumptive 
service connection for certain diseases in the case of a 
former POW) may be rebutted where there is affirmative 
evidence to the contrary of the development of intercurrent 
injury or disease.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. §§ 
3.307, 3.309(c).

Moreover, the veteran further relates that his ischemic heart 
disease may be related to his service-connected post-
traumatic stress disorder (PTSD).  Any disorder that is 
proximately due to or the result of another service-connected 
disease or injury warrants service connection.  38 C.F.R. § 
3.310(a) (2004).  

A claim for service connection may be granted on a secondary 
basis only if sufficiently shown to be related to another, 
previously service-connected disability.   In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the currently 
claimed disorder.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  A determination as to whether these requirements are 
met is based on an analysis of all of the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established under 38 C.F.R. 
§ 3.310(a) for the aggravation of a nonservice-connected 
disorder by a service-connected disability, to the extent of 
such aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Analysis of the Claims

With respect to these claims, the Board notes that it has 
reviewed, considered, and weighed the probative value of all 
of the evidence of record, including but not limited to the 
contentions of the veteran and his representative, lay 
statements from the veteran's family members, his service 
records, his VA treatment and examination records dated from 
approximately May 1989 to June 2004, and his private 
treatment and evaluation reports from multiple medical 
providers dated from approximately August 1979 to February 
2003.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decisions, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

For the following reasons, however, the Board holds that 
entitlement to service connection for the residuals of 
frostbite to the hands and for ischemic heart disease, to 
include as secondary to service-connected PTSD, is not 
warranted by the evidence of record.  See 38 U.S.C.A. 
§§ 101(32), 1110; 38 C.F.R. §§ 3.1(y), 3.303, 3.307, 3.309, 
3.310(a).

The veteran relates that during World War II, for a period of 
33 days from March 1945 to April 1945, he was a German POW.  
He states that he was displaced from his unit, and was later 
captured by German soldiers along with a group of civilians.  
He adds that during his captivity, he was put on forced 
marches, and then locked in a boxcar with the aforementioned 
civilians with very little food and water for a period of 
approximately two weeks, until American forces liberated the 
group.  His brother and sister have also provided written and 
notarized statements averring that they each have personal 
knowledge of their brother's POW status during his active 
duty.  Although seeking service connection under any 
available basis, he avers that entitlement to service 
connection for the residuals of frostbite to the hands and 
for ischemic heart disease is available via presumptive 
service connection for the post-service manifestation of 
these diseases in a veteran with status as a former POW under 
38 U.S.C.A. § 1112(b) and 38 C.F.R. § 3.309(c).
 
The Board observes that after the veteran filed his claims 
for service connection, the RO undertook substantial efforts 
to confirm his POW status as described, to include contacting 
the National Personnel Records Center, the National Archives 
and Records Administration, and the veteran's service 
department.  Unfortunately, all three of these facilities 
reported that they were unable to confirm POW status for the 
veteran.  Thereafter, in an August 1998 administrative 
determination, the RO notified the veteran of its decision on 
the matter, and explained its reasons as to why it could not 
consider him to be a former POW for VA purposes, including 
why there was no reasonable basis to question the findings of 
the service department.  See 38 U.S.C.A. § 101(32); 38 C.F.R. 
§ 3.1(y).

Again, VA shall accept the findings of the appropriate 
service department as to whether a person was a POW during a 
period of war unless a reasonable basis exists for 
questioning it.  Id.; see also Manibog v. Brown, 8 Vet. App. 
465 (1996); Duro v. Derwinski, 2 Vet. App. 530 (1992).  As 
such, the Board holds that in light of the service 
department's inability to confirm the veteran's POW status, 
and of the RO's determination that there is no basis to set 
aside that finding, evaluation of the veteran's claims for 
service connection for the residuals of frostbite to the 
hands and for ischemic heart disease under the presumptive 
provisions of VA law as available to former POWs is simply 
not warranted.  In reaching this conclusion, the Board 
further notes that applicable law prevents it from accepting 
the information provided by the veteran and his family as to 
his status as a POW as competent evidence sufficient to rebut 
the findings of the service department and the RO on this 
matter.  Id.

While the Board cannot evaluate the pending claims for 
service connection under the law's POW presumptive provisions 
as discussed above, it may still evaluate the veteran's 
claims under the provisions available for presumptive service 
connection of a chronic disease, as well as for direct 
service connection of the claimed diseases on appeal.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

To that end, while the veteran relates that he was told at 
discharge that he had an irregular heartbeat, the Board 
observes that his service medical records, to include his 
January 1943 entry examination report and his December 1945 
discharge examination report, are negative for any comments 
regarding complaints or symptomatology related to frostbite 
sustained in the veteran's hands or to any cardiovascular 
problems.  Moreover, any reference to the veteran's pertinent 
bodily systems in these records lists only normal findings 
after clinical evaluation.  The Board does note that given 
the veteran's confirmed status as a combat veteran, see 
38 U.S.C.A. § 1154 (West 2002), it may consider his report of 
the occurrence of frostbite injury to his hands as credible; 
again, however, no such symptomatology or diagnosed problem 
was found at the time of his service discharge.

Additionally, within a year after the veteran's discharge 
(for the period from December 1945 to December 1946), there 
are no medical reports of record for that time which include 
complaints, symptoms, treatment, or diagnosis of any 
residuals of frostbite injury to the hands, or of ischemic 
heart or other cardiovascular disease.   

Thus, in light of the above and after review of the entire 
record, to the extent that presumptive service connection for 
a chronic disease is applicable to the veteran's two pending 
claims, the Board finds that it is not warranted because 
there is no medical evidence of the manifestation of 
diagnosed frostbite residuals affecting the hands or of 
ischemic heart disease to a compensable degree within a year 
after discharge.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 
3.309.  And, the Board further notes that in reaching this 
determination, any lay information provided by the veteran as 
to the continuity of his symptomatology after service may not 
be considered as competent medical evidence of the existence 
of a diagnosed disease or disorder within that time frame.  
The record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, and therefore his own 
opinions on diagnosis or causation are not to be considered 
competent under the law.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  And, the matters of whether the veteran 
currently has frostbite residuals in his hands and/or 
ischemic heart disease, as well as whether either claimed 
disorder or disease may be related to active service, involve 
a medical diagnosis or opinion as to medical causation.  
Therefore, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

As to direct service connection for the residuals of 
frostbite injury to the hands and for ischemic heart disease 
per 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, the Board first 
notes that in addition to the lack of medical evidence to 
support a finding that either problem existed during active 
service (beyond the veteran's credible report of frostbite 
injury as discussed above), while there is an abundance of 
competent medical evidence of record to establish the 
presence of currently diagnosed ischemic heart disease, there 
is no such medical evidence of record to support a similar 
finding with respect to the residuals of frostbite injury to 
the veteran's hands, or to relate such a diagnosed condition 
to his active service.  

To that end, the veteran relates that he has current problems 
with symptoms of pain and/or numbness in his hands, which he 
is certainly competent to report per Espiritu.  Notably, 
however, no disorder or disease manifested by such 
symptomatology was found during his VA POW examination in May 
1989.  Then, on VA general medical examination in August 
1997, after obtaining a history from the veteran and 
clinically evaluating him, the examiner noted that the only 
discernible and possible frostbite residuals pertained to the 
veteran's feet; he further commented, however, that these 
residuals could be attributable to peripheral neuropathy as 
related to another diagnosed condition of diabetes mellitus.  
Moreover, on VA neurological examination in August 1997, 
after also obtaining a history from and clinically evaluating 
the veteran, this examiner opined only that the veteran had 
peripheral neuropathy most likely secondary to diabetes.  In 
addition, no frostbite residuals in the hands were diagnosed 
after a VA general medical examination conducted in May 2000, 
and while residuals of frostbite injury were found on VA 
examination performed in June 2004, such diagnoses only 
pertained to the veteran's bilateral lower extremities, and 
not to any such current problem in his hands.  

The remainder of the medical evidence of record, including 
other VA treatment reports and a significant amount of 
private treatment reports, does not include any diagnosis of 
frostbite injury residuals as currently present in the 
veteran's hands.  (There are, however, several entries from 
multiple providers regarding the diagnosis and treatment of 
diabetes mellitus and related peripheral neuropathy.)

Accordingly, after review and consideration of all of the 
pertinent evidence of record, the Board finds that direct 
service connection for the residuals of frostbite to the 
hands is not available in this case, for a lack of any such 
currently diagnosed disorder or disease that has been 
etiologically related to active service via competent medical 
evidence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As to direct service connection of the claim for ischemic 
heart disease, again, there is no indication of the 
manifestation of any such problem during active service.  
However, the medical evidence of record establishes that 
certainly by the time of the veteran's VA POW examinations in 
May 1989, he had diagnoses including coronary artery disease 
with resultant left ventricular dysfunction, brachycardia 
with a history of pacemaker replacement, and chronic atrial 
fibrillation; he also had a diagnosis of diabetes mellitus by 
that time.  The veteran's extensive private medical reports 
of record to date, moreover, continue diagnoses of ischemic 
heart disease, and note the occurrence of multiple heart 
attacks and surgeries to perform bypass procedures and to 
replace pacemakers; these records also indicate that the 
veteran's cardiovascular problems began in the late 1960's.  
Thus, the element of a current diagnosis is established, and 
not at issue for this claim.  
In addition to the hurdle of no such problems noted during 
his period of active duty, however, the Board observes that 
there is no competent medical evidence of record, based upon 
a review of the entire pertinent record, that purports to 
etiologically relate these problems to the veteran's active 
service.  To the contrary, the only medical opinion of record 
that does address this issue after review and consideration 
of the entire record and clinical evaluation of the veteran 
appears to be contained in a June 2004 VA examination report.  
In this report, the examiner notes that the veteran has well-
documented and severe coronary artery disease, but opines 
that it is more likely than not that the primary contributors 
to this disease are the veteran's male sex, his obesity, and 
his diabetes.  Moreover, this examiner does not link the 
veteran's cardiovascular problems to active service.

Therefore, in light of the lack of competent medical evidence 
of cardiovascular problems in service, as well as of the lack 
of any competent medical evidence of record that 
etiologically relates currently diagnosed cardiovascular 
disease to active service, the Board finds that entitlement 
to service connection for ischemic heart disease on a direct 
basis is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Finally, the veteran has also averred that his current 
ischemic heart disease is either the result of his service-
connected PTSD, or that it was aggravated by this PTSD, and 
thus claims service connection for this disease on a 
secondary basis.  See 38 C.F.R. § 3.310(a); Wallin v. West, 
11 Vet. App. 509, 512; Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  To that end, again, while there are multiple VA 
psychiatric examination reports of record that address the 
veteran's service-connected PTSD, none of these reports link 
it to his ischemic heart disease in any manner.  Also, there 
are no private medical reports of record that attempt to 
relate the veteran's PTSD to his heart disease after review 
and consideration of all of the pertinent evidence of record.  
The June 2004 VA examiner, however, was asked to comment on 
this possibility after review of the claims file and clinical 
evaluation of the record.  He concluded his report by 
stating, however, that current medical thinking is that PTSD 
and other anxiety conditions do not significantly impact upon 
coronary artery disease, and he noted that this was his 
opinion in this matter as well.   

Accordingly, for lack of competent medical evidence either 
relating PTSD to be the cause of the veteran's ischemic heart 
disease or indicating that PTSD aggravates this disease, the 
claim for service connection of ischemic heart disease on a 
secondary basis must also fail.  38 C.F.R. § 3.310(a); 
Wallin, supra; Allen, supra. 

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against these claims.  As such, this 
case does not present such a state of balance between the 
positive evidence and the negative evidence - a state of 
relative equipoise - so as to allow for a more favorable 
determination.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for the residuals of frostbite to the 
hands is denied.

Service connection for ischemic heart disease, to include as 
secondary to service-connected post-traumatic stress disorder 
(PTSD), is denied.


REMAND

In its previous December 2003 remand, the Board observed that 
the veteran had filed a timely notice of disagreement as to 
the RO's denial of his claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for the residuals of a stroke, and 
advised that the RO needed to issue a statement of the case 
(SOC) as to that issue per Manlincon v. West, 12 Vet. App. 
238 (1999).

A review of the current documentation of record indicates 
that the Board's December 2003 remand was apparently 
forwarded by the AMC in Washington, D.C., to its Resource 
Development Unit in Bay Pines, Florida, for processing.  
After all action requested by the Board's remand was complete 
for the other claims then of record, a rating specialist at 
this AMC Resource Development Unit prepared a deferred rating 
decision on the claim for compensation under 38 U.S.C.A. 
§ 1151 in February 2005.  This document stated that this 
particular issue was not under the jurisdiction of that AMC, 
and advised that the claims file would have to be returned to 
the RO for preparation of an SOC for that claim, prior to 
recertification of the appeal to the Board.  Thereafter, 
however, in April 2005, the aforementioned rating specialist 
at the AMC Resource Development Unit prepared a VA Form 8 
Certification of Appeal that listed only the other issues on 
appeal.  The record reveals that the claims file was then 
returned directly to the Board, without a rerouting of the 
claims file to the RO for preparation of the SOC for the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 
(and also without an offer to the veteran of an opportunity 
to perfect his appeal on this claim thereafter).  

Accordingly, the absence of an SOC on the matter of 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a stroke (with related requisite follow-up 
thereafter) necessitates another remand at this time.  On 
remand, all development previously requested by the Board in 
December 2003 with respect to this claim must be completed 
prior to return of the claims file to the Board for appellate 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should provide the veteran 
(and his representative) with an SOC 
concerning the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
the residuals of a stroke.  In the SOC, 
the RO should also provide all 
appropriate laws and regulations 
pertinent to the issue, and apprise the 
veteran of his appellate rights and 
responsibilities regarding the perfection 
of an appeal on this matter.

2.  Thereafter, if the veteran timely 
perfects an appeal as to the issue of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for the residuals of a 
stroke, the RO should then return the 
appeal to the Board in accordance with 
current appellate procedure.  

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran, however, until 
he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


